Order entered May 5, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-19-01277-CR
                              No. 05-19-01278-CR
                              No. 05-19-01279-CR

                 WALTER ALFONSO FAJARDO, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the 291st Judicial District Court
                           Dallas County, Texas
      Trial Court Cause Nos. F18-34266-U, F18-34270-U & F18-34271-U

                                     ORDER
      Before the Court is appellant’s May 1, 2020 second motion to extend the

time to file appellant’s brief. We GRANT the motion and ORDER appellant’s

brief filed on or before June 1, 2020. If appellant’s brief is not filed by June 1,

2020, these appeals may be abated for the trial court to make findings in

accordance with rule of appellate procedure 38.8.


                                             /s/    ROBERT D. BURNS, III
                                                    CHIEF JUSTICE